UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 08-1808


AMINETOU MINT WEHBINE SOW MINT A. VALL,

                Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   March 27, 2009                 Decided:   April 14, 2009


Before NIEMEYER, DUNCAN, and AGEE, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Kell Enow, ENOW & PATCHA, Silver Spring, Maryland, for
Petitioner. Gregory G. Katsas, Assistant Attorney General,
Michelle Gorden Latour, Assistant Director, Joseph A. O’Connell,
Office of Immigration Litigation, UNITED STATES DEPARTMENT OF
JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Aminetou Mint Wehbine Sow Mint A. Vall, a native and

citizen of Mauritania, petitions for review of an order of the

Board of Immigration Appeals affirming the Immigration Judge’s

denial of her applications for relief from removal.

            Sow Mint A. Vall challenges the determination that she

failed to establish eligibility for asylum.                  To obtain reversal

of   a   determination    denying   eligibility       for    relief,    an     alien

“must show that the evidence he presented was so compelling that

no reasonable factfinder could fail to find the requisite fear

of persecution.”     INS v. Elias-Zacarias, 502 U.S. 478, 483-84

(1992).     We have reviewed the evidence of record and conclude

that Sow Mint A. Vall fails to show that the evidence compels a

contrary result.     Having failed to qualify for asylum, Sow Mint

A. Vall cannot meet the more stringent standard for withholding

of removal.     Chen v. INS, 195 F.3d 198, 205 (4th Cir. 1999);

INS v. Cardoza-Fonseca, 480 U.S. 421, 430 (1987).

            Accordingly,    we   deny       the   petition    for    review.     We

dispense    with   oral    argument     because       the    facts     and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                PETITION DENIED



                                        2